DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 6, and 22 – 28 are allowed. Claims 2, and 7 – 21 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for transportation to operate a vehicle having a continuously variable powertrain, comprising: a hybrid neural network for optimizing an operating state of the continuously variable powertrain of the vehicle wherein a portion of the hybrid neural network is to operate to classify a state of the vehicle based on output from a set of sensors thereby generating a classified state of the vehicle, wherein the set of sensors includes a physiological monitor within the vehicle to monitor a rider, wherein the classified state of the vehicle is a vehicle rider state and wherein the vehicle rider state is indicative of an emotional state of the rider, and an other portion of the hybrid neural network is to operate to optimize at least one operating parameter of a continuously variable transmission portion of the continuously variable powertrain wherein the at least one operating parameter of the continuously variable transmission portion includes a transmission ratio and the other portion of the hybrid neural network is to operate to optimize the transmission ratio to achieve an optimized combination of vehicle speed, steering, braking, and acceleration for achieving a favorable emotional state of the rider; and an artificial intelligence system in communication with the set of sensors, the artificial 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666